Case 3:18-cv-10622-BRM-TJB Document 7 Filed 11/02/18 Page 1 of 2 PageID: 82



FOX ROTHSCHILD LLP
Formed in the Commonwealth of Pennsylvania
By:     John C. Atkin, Esq.
Princeton Pike Corporate Center
997 Lenox Drive
Lawrenceville, NJ 08648-2311
Tel: (609) 896-3600
Fax: (609) 896-1469
jatkin@foxrothschild.com
Attorneys for Plaintiff Strike 3 Holdings, LLC

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 STRIKE 3 HOLDINGS, LLC,
                                                     Case No. 3:18-cv-10622-BRM-TJB
                       Plaintiff,
                                                           NOTICE OF VOLUNTARY
        v.                                               DISMISSAL WITH PREJUDICE

 JOHN DOE, subscriber assigned IP address
 69.248.90.120,

                       Defendant.


       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

assigned IP address 69.248.90.120, are voluntarily dismissed with prejudice.

DATED: November 2, 2018                     Respectfully submitted,

                                            FOX ROTHSCHILD LLP
                                            Attorneys for Plaintiff,
                                            Strike 3 Holdings, LLC

                                            /s/ John C. Atkin, Esq.
                                            John C. Atkin, Esq.




                                                 1
Case 3:18-cv-10622-BRM-TJB Document 7 Filed 11/02/18 Page 2 of 2 PageID: 83



                                CERTIFICATE OF SERVICE

       I hereby certify that on November 2, 2018, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.


                                                   By:      /s/ John C. Atkin
                                                           John C. Atkin, Esq.




                                               2
